Appeal from an order of the Family Court, Jefferson County (Richard V. Hunt, J.), entered January 21, 2003. The order found that respondent, while under 16 years of age, committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Kyung C., 169 AD2d 721 [1991]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Lawton, JJ.